Title: To Thomas Jefferson from James Philip Puglia, 8 July 1808
From: Puglia, James Philip
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia July 8th. 1808—
                  
                  Your polite Note of the 24th. Ult. which you did me the honor of addressing to me, came duly to hand.—The exhibition of the Embargo cannot, I am concerned to say, take place in the present Summer Season.—By the earliest oppty that offers I ardently hope that this Pill, from its salutary preparation, will abate the acrimony of the sea-side Incivism and promote a flattering Convalescence, if not a radical Cure, after administering the first dose.—
                  Report says that General Shee, Collector of this port, is fast approaching the verge of dissolution.—As such an event would occasion Vacancies or promotions, I beg leave, respectfully, to suggest to you, Sir, that any office you might think proper to honor me with would be highly acceptable, as I am at present totally disengaged.—My Character, I conceive, is fairly established from the long residence of nineteen years in this State; and from the support of my respectable friends, I am encouraged to offer the most satisfactory security for any trust reposed in me, to the amount of Twenty five Thousand Dollars, if required.—Tho’ the Embargo has been extremely injurious to me, I am conscious that the benign disposition of our Ruler can soften its asperity; and in this consciousness I find much consolation—Disappointment now under the pressure of some unforeseen misfortunes which have already befallen me would fully convince me that I was born to relish no favour in my worldly pilgrimage.—I am unacquainted with flattery or those arts which prevail on weak minds, but I think that a candid confession to God himself precludes the medium of subordinate Intercession: for this reason, I take the liberty of directly applying to you, and if, in due time, you are pleased to remember me, my acknowledgements and best exertions will be called up on the occasion.— 
                  I have the honor to be with profound respect & veneration Sir; Your most Obedient, and Very humble Servant,
                  
                     James Ph. Puglia 
                     
                  
               